470 F.3d 1086
Kay STALEY, Plaintiff-Appellee,v.HARRIS COUNTY, TEXAS, Defendant-Appellant.
No. 04-20667.
United States Court of Appeals, Fifth Circuit.
November 17, 2006.

Ayesha Khan, Richard Brian Katskee (argued), Americans United For Separation of Church & State, Washington, DC, Randall L. Kallinen, Houston, TX, for Staley.
Bruce S. Powers, Asst. Cty. Atty. (argued), Houston, TX, for Defendant-Appellant.
Edward Lawrence White, III, Thomas More Law Ctr., Ann Arbor, MI, for Thomas More Law Center, Amicus Curiae.
Douglas G. Smith, Kirkland & Ellis, Chicago, IL, for Eagle Forum Educ. & Legal Defense Fund, Amicus Curiae.
Joel Lance Thollander (argued), Austin, TX, for State of Texas, Amicus Curiae.
Benjamin David DuPré, Law Offices of Benjamin D. DuPré, Montgomery, AL, for Moral Law Inc, Amicus Curiae.
Peter Dominick Lepiscopo, Law Offices of Peter D. Lepiscopo, San Diego, CA, for Pacific Justice Insititute, Amicus Curiae.


1
Joshua William Carden, Alliance Defense Fund, Scottsdale, AZ, for Star of Hope Mission, William L. Mosher, Jr., William L. Mosher, III, Emily Elizabeth Mosher, Rosenlund, Waldie and Jones, Amici Curiae.


2
Kelly J. Shackelford, Liberty Legal Institute, Plano, TX, for Liberty Legal Institute, Amicus Curiae.


3
Steven W. Fitschen, National Legal Foundation, Virginia Beach, VA, for National Legal Foundatin, Amicus Curiae.


4
Sylvia Ann Mayer, Stephen Todd Loden Weil, Gotshal & Manges, Houston, TX, for Anti-Defamation League, Amicus Curiae.


5
Michael F. Linz, Dallas, TX, for American Civil Liberties Union, Foundation of Texas, Amicus Curiae.


6
Appeal from the United States District Court for the Southern District of Texas; Sim Lake, Judge.

ON PETITION FOR REHEARING EN BANC

7
(Opinion Aug. 15, 2006, 5 Cir., 2006, 461 F.3d 504) Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, WIENER, BARKSDALE, GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO and OWEN, Circuit Judges.

BY THE COURT:

8
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


9
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.